DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a movable electrical generation system as recited by independent claim 1, comprising:
a generator operable to produce a supply of electrical energy; 
a prime mover operable to drive the generator; 
a first fuel; 
a second fuel different from the first fuel; 
a control system operable to deliver one of the first fuel and the second fuel to the prime mover and to control an electrical load applied to the generator based on one of a first current protection limit associated with the first fuel and a second current protection limit associated with the second fuel, 
wherein in response to the delivery of the first fuel to the prime mover, the control system implements the first current protection limit and controls the electrical load applied to the generator based on the first current protection limit to avoid exceeding a power rating limit of the prime mover, and 
wherein in response to the delivery of the second fuel to the prime mover, the control system implements the second current protection limit and controls the electrical load applied to the generator based on the second current protection limit to avoid exceeding a power rating limit of the prime mover.

With respect to claim 17 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a method of controlling an electrical load on a movable electrical generation system configured to operate on one of a plurality of different fuel sources as recited by independent claim 17, comprising:
providing one of a first fuel and a second fuel to a prime mover as a selected fuel, the first fuel being different than the second fuel; and 
communicating the selected fuel to a controller, the controller operably connected to a generator, the generator driven by the prime mover; 
wherein in response to the selected fuel being the first fuel, implementing a first current protection limit associated with the first fuel, and controlling the electrical load applied to the generator based on the first current protection limit to avoid exceeding a power rating limit of the prime mover, and 
wherein in response to the selected fuel being the second fuel, implementing a second current protection limit associated with the second fuel, and controlling the electrical load applied to the generator based on the second current protection limit to avoid exceeding a power rating limit of the prime mover.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kumar (US 8,534,199) discloses controlling a powered system using a plurality of fuel sources.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248.  The examiner can normally be reached on M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/Charles Reid Jr./Primary Examiner, Art Unit 2832